      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 1 of 25



 1 Bruce S. Sostek, admitted pro hac vice
   bruce.sostek@tklaw.com
 2 Richard L. Wynne, Jr., admitted pro hac vice
   richard.wynne@tklaw.com
 3 Adrienne E. Dominguez, admitted pro hac vice
   adrienne.dominguez@tklaw.com
 4 THOMPSON & KNIGHT LLP
   One Arts Plaza
 5 1722 Routh Street, Suite 1500
   Dallas, Texas 75201
 6 Telephone: (214) 969-1700
   Facsimile: (214) 969-1751
 7
   John V. Picone III, Bar No. 187226
 8 jpicone@hopkinscarley.com
   Christopher A. Hohn, Bar No. 271759
 9 chohn@hopkinscarley.com
   HOPKINS & CARLEY
10 A Law Corporation
   The Letitia Building
11 70 South First Street
   San Jose, CA 95113-2406
12
   mailing address:
13 P.O. Box 1469
   San Jose, CA 95109-1469
14 Telephone: (408) 286-9800
   Facsimile: (408) 998-4790
15
   Attorneys for Plaintiffs
16 BROADCOM CORPORATION and AVAGO
   TECHNOLOGIES INTERNATIONAL SALES
17 PTE. LIMITED.
18                      UNITED STATES DISTRICT COURT
19                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

20
     BROADCOM CORPORATION, ET AL.,        Case No. 8:20-cv-00529-JVS-ADS
21
                           Plaintiffs,
22                                        MEMORANDUM ISO PLAINTIFFS’
23        v.                              OPPOSITION TO NETFLIX’S MOTION
                                          TO TRANSFER VENUE
24 NETFLIX, INC.,
25                         Defendant.     Judge:          Hon. James V. Selna
26                                        Hearing Date:   July 13, 2020
                                          Time:           1:30 p.m.
27                                        Courtroom:      10C, 10th Floor
28
     Memorandum ISO Opposition                  Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 2 of 25



 1                                     TABLE OF CONTENTS
 2
 3 Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     v
 4 Arguments and Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 5     A. Legal Standard . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 6     B. Netflix has not met its burden of proving that the alleged
 7         inconvenience of litigation in this forum favors transfer. . . . . . . . . .       2
 8         1. The first convenience factor—where the relevant
 9            agreements were negotiated and executed—does not
10            favor transfer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   3
11         2. The second factor—state most familiar with the
12            governing law—does not favor transfer. . . . . . . . . . . . . . . . .          3
13         3. The third convenience factor—Broadcom’s choice of
14            forum—weighs strongly against transfer. . . . . . . . . . . . . . . . .         3
15            • Netflix has not shown that the Court should
16                discount Broadcom’s choice of forum. . . . . . . . . . . . . . . .          4
17                a. Netflix’s Los Angeles “entertainment hub” is
18                   responsible for significant infringement
19                   damages suffered by Broadcom. . . . . . . . . . . . . . . . . .          4
20                b. Broadcom’s facility in Irvine conducts business
21                   relevant to this case. . . . . . . . . . . . . . . . . . . . . . . . .   6
22         4. The fourth convenience factor—the parties’ contacts
23            with the forum—does not favor transfer. . . . . . . . . . . . . . . . .         7
24             a. The alleged inconvenience to Netflix employees
25                who “may serve as potential witnesses” should be
26                discounted. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   8
27             b. Inconvenience to counsel is irrelevant. . . . . . . . . . . . . . . .       8
28
                                              – ii –
     Memorandum ISO Opposition                           Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 3 of 25



 1           c. Netflix has not shown that alleged inconvenience
 2              to potential third-party witnesses favors transfer. . . . . . . . . .         9
 3              i. Netflix has not identified any former employees
 4                  who are likely to testify at trial. . . . . . . . . . . . . . . . . . .   9
 5              ii. There is no basis for assuming that litigating in
 6                  the Northern District would be more
 7                  convenient for inventors than litigating in this
 8                  District. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   9
 9              iii. Netflix has not identified any employees of
10                  third-party companies who are likely to testify
11                  at trial. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
12              iv. Netflix has not shown that evidence from
13                  “prior-art” witnesses is relevant. . . . . . . . . . . . . . . . . 11
14           d. The alleged inconvenience to unidentified and
15              irrelevant potential witnesses does not justify
16              transfer based on current pandemic-related travel
17              restrictions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
18        5. The fifth convenience factor—contacts relating to
19           plaintiff’s cause of action in the chosen forum—does
20           not favor transfer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
21        6. The sixth convenience factor—difference in cost of
22           litigation in the two forums—does not favor transfer. . . . . . . . . . 13
23        7. The seventh convenience factor—availability of
24           compulsory process to compel attendance of unwilling
25           non-party witnesses—does not favor transfer. . . . . . . . . . . . . . 14
26        8. The eighth convenience factor—ease of access to
27           sources of proof—does not favor transfer. . . . . . . . . . . . . . . . 14
28
                                             – iii –
     Memorandum ISO Opposition                           Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 4 of 25



 1         9. The ninth convenience factor—relevant public policy
 2            of the forum state—does not favor transfer. . . . . . . . . . . . . . . 15
 3         10. Judicial efficiency favors keeping the case in this
 4            Court. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 5 Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              – iv –
     Memorandum ISO Opposition                           Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 5 of 25



 1                                  TABLE OF AUTHORITIES
 2                                            Cases
 3 Amini Innovation Corp. v. JS Imps., Inc.,
 4     497 F. Supp. 2d 1093 (C.D. Cal. 2007) . . . . . . . . . . . . . . . . . . . . .     7, 11
 5 Avalon Glass & Mirror Co. v. Elec. Mirror, LLC,
 6     No. 216CV 6444 CAS (SK), 2016 WL 7217579 (C.D. Cal. Dec. 12, 2016) . . . 2
 7 Broadcom Corp. v. Amazon.com Inc.,
 8     No. SACV 16-1774 JVS (JCG) (filed Sept. 1, 2017) . . . . . . . . . . . . . . . . 16
 9 Broadcom Corp. v. Qualcomm Inc.,
10     No. SACV 05-468 JVS (MLG), 2005 WL 5925582 (C.D. Cal. Dec. 5, 2005) . . 3
11 Broadcom Corp. v. Sony Corp.,
12     No. SACV 16-1052 JVS (JCG), ECF No. 60-1 (Sept. 12, 2016) . . . . . . . passim
13 Butner v. Banco Mercantil Del Norte, S.E.,
14     No. CV 801764 SJO (RZ), 2009 WL 10672324 (C.D. Cal. Apr. 7, 2009) . . . 8, 9
15 Cochran v. NYP Holdings, Inc.,
16     58 F. Supp. 2d 1113 (C.D. Cal. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . 11
17 Covington v. Curtis,
18     No. SACV 121258 JVS (AN), 2012 WL 13162890 (C.D. Cal. Oct. 30, 2012) 7, 10
19 Decker Coal Co. v. Commonwealth Edison Co.,
20     805 F.2d 834 (9th Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4
21 Essociate Inc. v. Adscend Media, LLC,
22     No. SAC 12-2153 JVS (MLG), ECF No. 19 (C.D. Cal. Feb. 25, 2013) . . . . . . 4
23 Hawkins v. Gerber Prods. Co.,
24     924 F. Supp. 2d 1208 (S.D. Cal. 2013) . . . . . . . . . . . . . . . . . . . . . . . . 2
25 Javidinejad v. Altair Eng’g Inc.,
26     No. SACV 08-509 JVS (RNB), 2008 WL 11342686 (C.D. Cal. Aug. 25, 2008)                  2
27
28
                                             –v–
     Memorandum ISO Opposition                          Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 6 of 25



 1 Jones v. GNC Franchising, Inc.,
 2     211 F.3d 495 (9th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 3 Kantor v. BigTip, Inc.,
 4     No. CV 15-6950-R, 2015 WL 13721160 (C.D. Cal. Nov. 17, 2015) . . . . . . . . 2
 5 Lax v. Toyota Motor Corp.,
 6     65 F. Supp. 3d 772 (N.D. Cal. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . 15
 7 Metz v. U.S. Life Ins. Co. in City of N.Y.,
 8     674 F. Supp. 2d 1141 (C.D. Cal. 2009). . . . . . . . . . . . . . . . . . . . . . . . 15
 9 Pralinsky v. Mut. of Omaha Ins.,
10     No. C 08-3191 MHP, 2008 WL 4532563 (N.D. Cal. Oct. 9, 2008) . . . . . . . . 9
11 Regents of the Univ. of Cal. v. Eli Lilly & Co.,
12     119 F.3d 1559 (Fed. Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
13 Rosholm v. Byb Brands, Inc.,
14     No. SACV 15-1738 (KES), 2016 WL 1445592 (C.D. Cal. Feb. 22, 2016) . passim
15 Sec. & Exch. Comm’n v. Hill Int’l, Inc.,
16     No. 20 CIV. 447 (PAE), 2020 WL 2029591 (S.D.N.Y. Apr. 28, 2020) . . . . . 12
17 Secured Mail Sols., LLC v. Advanced Image Direct, LLC,
18     No. SACV 12-1090 DOC, 2013 WL 8596579 (C.D. Cal. Jan. 30, 2013) . . . . . 5
19 Seely v. Cumberland Packing Corp.,
20     No. 10-cv-02019 LHK, 2010 WL 5300923 (N.D. Cal. Dec. 20, 2010) . . . . . . 3
21 Signal IP, Inc. v. Volkswagen Grp. of Am., Inc.,
22     No. LA CV14-3113 JAK (JEM), 2010 WL 5766170 (C.D. Cal. Jan. 20, 2015) . . 4
23 Solomon v. Cont’l Am. Life Ins. Co.,
24     472 F.2d 1043 (3d Cir. 1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
25 Sorensen v. Phillips Plastics Corp.,
26     No. C-08-3094 MHP, 2008 WL 4532556 (N.D. Cal. Oct. 9, 2008) . . . . . . . 3
27
28
                                             – vi –
     Memorandum ISO Opposition                          Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 7 of 25



 1 Sparling v. Hoffman Constr.,
 2     864 F.2d 635 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 3 Stanbury Elec. Eng’g, LLC v. Energy Prod., Inc.,
 4     No. C16-362 JLR, 2016 WL 3255003 (W.D. Wash. June 13, 2016) . . . . . . . . 14
 5 Stewart Org., Inc. v. Ricoh Corp.,
 6     487 U.S. 22 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   1, 13
 7 Thermolife Int’l, LLC v. Vital Pharm., Inc.,
 8     No. CV 142449 RSWL (AGR), 2014 WL 12235190 (C.D. Cal. Aug. 15, 2014) . 7
 9
10                                            Statutes
11 28 U.S.C. § 1404(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 7, 9
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              – vii –
     Memorandum ISO Opposition                            Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 8 of 25



 1         Netflix is correct that this case could have been brought in the Northern
 2 District. Beyond that, Netflix has not shown that any of the relevant venue factors
 3 justify transfer. It ignores key facts, relies on unfounded assumptions and
 4 speculation, and attempts to place the burden on Broadcom 1 to show that the case
 5 should stay in this Court. When the proper standard is applied to all of the facts, it
 6 is clear that Netflix has not met its burden of proving that this case should be
 7 transferred to the Northern District. Broadcom therefore requests that the Court
 8 exercise its discretion to deny Netflix’s motion.
 9                             ARGUMENTS AND AUTHORITIES
10 A. Legal Standard
11         Netflix brings its motion under 28 U.S.C. § 1404(a), which states: “For the
12 convenience of parties and witnesses, in the interest of justice, a district court may
13 transfer any civil action to any other district or division where it might have been
14 brought or to any district or division to which all parties have consented.” There is
15 no dispute that this case could have been brought in the Northern District, so the
16 question is whether the convenience of the parties and witnesses and the interest of
17 justice favors transfer. See Rosholm v. Byb Brands, Inc., No. SACV 15-1738 (KES),
18 2016 WL 1445592, at *2 (C.D. Cal. Feb. 22, 2016). Answering this question
19 requires an “individualized, case-by-case determination of convenience and
20 fairness,” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988), that includes
21 consideration of the following factors:
22     1. the location where the relevant agreements were negotiated and executed;
23     2. the state that is most familiar with the governing law;
24     3. the plaintiff’s choice of forum;
25
26     1  Plaintiffs Broadcom Corporation and Avago Technologies International
27 Sales PTE. Limited are referred to collectively as “Broadcom.”
28
                                             –1–
     Memorandum ISO Opposition                         Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 9 of 25



 1     4. the respective parties’ contacts with the forum;
 2     5. the contacts relating to the plaintiff’s cause of action in the chosen forum;
 3     6. difference in the costs of litigation in the two forums;
 4     7. the availability of compulsory process to compel attendance of unwilling
 5        non-party witnesses;
 6     8. the ease of access to sources of proof; and
 7     9. the relevant public policy of the forum state.
 8 Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000).
 9      Courts may also consider “the promotion of judicial efficiency and economy in
10 determining whether to transfer an action.” Kantor v. BigTip, Inc., No. CV 15-
11 6950-R, 2015 WL 13721160, at *1 (C.D. Cal. Nov. 17, 2015) (citing Sparling v.
12 Hoffman Constr., 864 F.2d 635, 639 (9th Cir. 1988)). Indeed, “some courts have
13 found that while many factors may be considered in determining the interests of
14 justice, ‘concerns over judicial efficiency are paramount.’” Avalon Glass & Mirror
15 Co. v. Elec. Mirror, LLC, No. 216CV 6444 CAS (SK), 2016 WL 7217579, at *3
16 (C.D. Cal. Dec. 12, 2016) (quoting Hawkins v. Gerber Prods. Co., 924 F. Supp. 2d
17 1208, 1214 (S.D. Cal. 2013)).
18 B. Netflix has not met its burden of proving that the alleged inconvenience of
19     litigation in this forum favors transfer.
20      “[Netflix] bears the burden of proving that the inconvenience of litigation in
21      this forum favors transfer. It must make a ‘strong showing of inconvenience
22      to warrant upsetting [Broadcom]’s choice of forum.’”
23 See Javidinejad v. Altair Eng’g Inc., No. SACV 08-509 JVS (RNB), 2008 WL
24 11342686, at *1 (C.D. Cal. Aug. 25, 2008) (quoting Decker Coal Co. v.
25 Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986) (emphasis added)).
26 And the Court “is vested with a large discretion” in determining whether Netflix
27 has met that burden. See Broadcom Corp. v. Qualcomm Inc., No. SACV 05-468 JVS
28
                                           –2–
     Memorandum ISO Opposition                        Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 10 of 25



 1 (MLG), 2005 WL 5925582, at *2 (C.D. Cal. Dec. 5, 2005) (quoting Solomon v.
 2 Cont’l Am. Life Ins. Co., 472 F.2d 1043, 1045 (3d Cir. 1973)).
 3         For the reasons set forth below, none of the relevant convenience factors favor
 4 transfer. On the contrary, two—Broadcom’s choice of forum and judicial
 5 efficiency—weigh strongly in favor of keeping the case in this Court.
 6     1. The first convenience factor—where the relevant agreements were
 7          negotiated and executed—does not favor transfer.
 8         The location of the negotiation and execution of “relevant agreements” is
 9 neutral because this a patent-infringement suit that is not based on an agreement
10 between the parties. See Seely v. Cumberland Packing Corp., No. 10-cv-02019 LHK,
11 2010 WL 5300923, at *4 (N.D. Cal. Dec. 20, 2010) (“There is no contract at issue
12 in this action [for false patent marking]. Thus, this factor is irrelevant to this
13 analysis.”).
14     2. The second factor—state most familiar with the governing law—does
15          not favor transfer.
16         “The Northern District and the Central District [of California] are equally
17 familiar with federal patent law.” Broadcom Corp. v. Sony Corp., No. SACV 16-1052
18 JVS (JCG), ECF No. 60-1 at 8 (Sept. 12, 2016). This factor is also neutral. See id.
19 (citing Sorensen v. Phillips Plastics Corp., No. C-08-3094 MHP, 2008 WL 4532556,
20 at *4 (N.D. Cal. Oct. 9, 2008) (“The second factor (familiarity with the governing
21 law) is inapplicable in a choice between two federal courts applying federal law.”)).
22     3. The third convenience factor—Broadcom’s choice of forum—weighs
23          strongly against transfer.
24         Contrary to Netflix’s contention that Broadcom’s choice of forum “carries
25 little significance,” 2 the law is clear and consistent that substantial deference must
26
27
       2    Mot. at 10.

28
                                            –3–
     Memorandum ISO Opposition                         Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 11 of 25



 1 be given to Broadcom’s choice of forum. Indeed, “the plaintiff’s choice of forum
 2 carries the most weight” of the convenience factors. Broadcom v. Sony, No. SACV
 3 16-1052, ECF No. 60-1 at 3 (emphasis added) (citing Decker, 805 F.2d at 843); see
 4 also Rosholm, 2016 WL 1445592, at *2 (“Because the plaintiff’s choice of forum is
 5 given ‘great weight,’ ‘the defendant must make a strong showing of inconvenience
 6 to warrant upsetting the plaintiff’s choice of forum.’”) (quoting Decker, 805 F.2d
 7 at 843); Signal IP, Inc. v. Volkswagen Grp. of Am., Inc., No. LA CV14-3113 JAK
 8 (JEM), 2010 WL 5766170, at *3 (C.D. Cal. Jan. 20, 2015) (“There is a strong
 9 presumption in favor of Plaintiff’s choice of forum.”); Essociate Inc. v. Adscend
10 Media, LLC, No. SAC 12-2153 JVS (MLG), ECF No. 19 at 3 (C.D. Cal. Feb. 25,
11 2013) (“Generally, substantial deference is given to the plaintiff’s choice of
12 forum.”).
13          •   Netflix has not shown that the Court should discount Broadcom’s
14              choice of forum.
15         Netflix argues that Broadcom’s choice of forum should be given less deference
16 because (i) the accused products were developed in the Northern District and (ii)
17 Broadcom’s headquarters are in San Jose. 3 Netflix ignores the fact that Netflix and
18 Broadcom both have a substantial presence in this District related to the subject
19 matter of this action.
20              a. Netflix’s Los Angeles “entertainment hub” is responsible for
21                 significant infringement damages suffered by Broadcom.
22         Netflix contends that all activities related to its alleged infringement occurred
23 in the Northern District. Netflix ignores key facts. There is no question, for
24 example, that Broadcom has alleged that Netflix commits infringing acts in this
25
26
27
       3    Mot. at 10.

28
                                             –4–
     Memorandum ISO Opposition                          Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 12 of 25



 1 District. 4 See Secured Mail Sols., LLC v. Advanced Image Direct, LLC, No. SACV
 2 12-1090 DOC, 2013 WL 8596579, at *5 (C.D. Cal. Jan. 30, 2013) (“[T]he location
 3 of the alleged infringing activity is afforded extra weight in patent cases.”). In
 4 addition, it is undisputed that “Netflix maintains a group of offices in Los Angeles
 5 [that] are primarily focused on content licensing, content production, and
 6 marketing.” 5 In fact, “the Los Angeles office ‘is the entertainment hub for Netflix
 7 with teams such as Content, Legal, Marketing & Publicity and is located on the
 8 Sunset Bronson Studio Lot where a variety of Netflix content is created.’” 6 In
 9 short, this “entertainment hub” is responsible for creating, marketing, and
10 managing the streaming services that “generate billions of dollars of revenue for
11 Netflix each year.” 7
12         Netflix’s operations in Los Angeles are highly relevant here because its
13 streaming business is built, in part, on Broadcom’s patented technology.
14 Specifically, Netflix uses Broadcom’s patented technology “to ensure effective and
15 reliable delivery of streaming content with minimal interruptions, to ensure the
16 efficient use of Netflix server resources, and to encode Netflix streaming content in
17 a format compatible with a large percentage of the client devices (e.g., computers,
18 smart TVs) used to access the Netflix service.” 8 The success of Netflix’s
19 streaming services has damaged Broadcom. Broadcom sells semiconductor chips
20 used in the set-top boxes that enable traditional cable television services. 9 Netflix’s
21     4    See Complaint ¶ 14.
22     5    Mot. at 2.
23     6  Complaint ¶ 9 (quoting Netflix’s website,
24 https://jobs.netflix.com/locations/los-angeles-california).
25     7    Complaint ¶ 11.
26     8    Complaint ¶ 19.
27     9    Complaint ¶ 20.
28
                                            –5–
     Memorandum ISO Opposition                         Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 13 of 25



 1 on-demand streaming services, made possible by Broadcom’s technology, have
 2 caused the market for cable services to decline, which has substantially reduced
 3 Broadcom’s Set-Top Box business. 10 Simply put, the profits Netflix has gained
 4 from its infringing acts are based in large part on the “content licensing, content
 5 production, and marketing” activities carried out in Los Angeles. Those activities
 6 in the Central District of California are therefore relevant to Broadcom’s
 7 infringement damages.
 8              b. Broadcom’s facility in Irvine conducts business relevant to this
 9                  case.
10          Broadcom has operated an expansive facility in Irvine for 25 years, which
11 consists of two buildings totaling 660,000 square feet. 11 Approximately 1,500
12 people are currently employed there, including employees working on the research,
13 development, sales, marketing, and support for Broadcom chips. Some of that work
14 relates to video technology.12 In fact, Broadcom operates a business unit there that
15 is specifically devoted to chips that are used in cable, satellite, IP and OTT set-top
16 boxes and employs approximately 280 people. 13 This is Broadcom’s Set-Top Box
17 business, which has borne the brunt of the damages from Netflix’s infringement.
18 That Broadcom’s corporate headquarters are in San Jose does not negate the size
19 and importance of its presence in this District, nor does it make the impact of
20
21
       10    Complaint ¶ 20.
22
       11    Ex. A: Declaration of Wade K. Wan, Ph.D (Wan Dec.) ¶ 6.
23
       12Contrary to Netflix’s implication that Broadcom’s research and
24
   development related to video technology is based in Sunnyvale and San Jose (see
25 Mot. at 12), such work is done in many Broadcom facilities, including at its Irvine
26 campus. Ex. A: Wan Dec. ¶ 8.
      13 Ex. A: Wan Dec. ¶ 8.
27
28
                                             –6–
     Memorandum ISO Opposition                         Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 14 of 25



 1 Netflix’s infringement any less relevant to Broadcom’s Irvine-based Set-Top Box
 2 business.
 3       Netflix has failed to rebut the presumption in favor of Broadcom’s choice of
 4 forum—Broadcom has a significant presence in this District, and operative facts
 5 related to its claims against Netflix have occurred here. This convenience factor
 6 weighs strongly against transfer.
 7     4. The fourth convenience factor—the parties’ contacts with the forum—
 8        does not favor transfer.
 9       “The convenience of witnesses is often the most important factor in
10 determining whether a transfer pursuant to § 1404 is appropriate.” Amini
11 Innovation Corp. v. JS Imps., Inc., 497 F. Supp. 2d 1093, 1111 (C.D. Cal. 2007).
12 Courts, however, discount the inconvenience of party and employee witnesses,
13 who may be compelled to testify regardless of forum. See Thermolife Int’l, LLC v.
14 Vital Pharm., Inc., No. CV 142449 RSWL (AGR), 2014 WL 12235190, at *5 (C.D.
15 Cal. Aug. 15, 2014) (“Because party and employee witnesses may be compelled to
16 testify regardless of forum, courts accord less weight to their inconvenience.”);
17 Covington v. Curtis, No. SACV 121258 JVS (AN), 2012 WL 13162890, at *10 (C.D.
18 Cal. Oct. 30, 2012) (“The Court affords little weight to the inconvenience of party
19 witnesses, because they can be compelled to testify regardless of the forum in
20 which the lawsuit is ultimately litigated.”). Further, “[t]he movant is obligated to
21 clearly specify the key witnesses to be called and make at least a generalized
22 statement of what their testimony would have included.” Amini Innovation Corp.,
23 497 F. Supp. 2d at 1111 (internal quotation and citation omitted).
24
25
26
27
28
                                           –7–
     Memorandum ISO Opposition                       Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 15 of 25



 1           a. The alleged inconvenience to Netflix employees who “may serve as
 2               potential witnesses” should be discounted.
 3          Netflix lists four of its employees who allegedly reside in the Northern District
 4 and who “may serve as potential witnesses.” 14 That those individuals might be
 5 witnesses, however, does not justify transfer. Even if the Court were to consider
 6 the alleged inconvenience of Netflix party witnesses, Netflix has failed to meet its
 7 burden of identifying any employees who are likely to testify, which is the relevant
 8 standard. See, e.g., Butner v. Banco Mercantil Del Norte, S.E., No. CV 801764 SJO
 9 (RZ), 2009 WL 10672324, at *2 (C.D. Cal. Apr. 7, 2009) (“In evaluating the
10 convenience of the witnesses, courts consider . . . the geographic location of all
11 witnesses likely to testify in a case.” (emphasis added)). Further, Broadcom
12 employees who reside in this District may also serve as potential witnesses, since
13 Broadcom’s Set-Top Box business is based in Irvine and the people with
14 knowledge of that business are there. 15 Transferring the case to the Northern
15 District would improperly shift the inconvenience to party employees from Netflix
16 to party employees from Broadcom. See Rosholm, 2016 WL 1445592, at *2
17 (“Transfer is inappropriate if it would merely shift rather than eliminate the
18 inconvenience to the parties and their witnesses.” (quotation marks and citation
19 omitted)).
20           b. Inconvenience to counsel is irrelevant.
21          Netflix further contends that the case should be transferred for the
22 convenience of counsel. 16 Inconvenience to counsel, however, “is irrelevant in
23
24     14Mot. at 6 (emphasis added). Because Broadcom’s Set-Top Box business is
25 based in Irvine, the people with the greatest knowledge of that business are there.
      15 Ex. A: Wan Dec. ¶¶ 8–9.
26
27
       16    Mot. at 13–14.

28
                                              –8–
     Memorandum ISO Opposition                          Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 16 of 25



 1 determining whether to transfer venues.” Rosholm, 2016 WL 1445592, at *3 (citing
 2 Pralinsky v. Mut. of Omaha Ins., No. C 08-3191 MHP, 2008 WL 4532563, at *2
 3 (N.D. Cal. Oct. 9, 2008) (“[C]onvenience of counsel is not considered in ruling on
 4 a section 1404(a) transfer motion”).
 5           c. Netflix has not shown that alleged inconvenience to potential third-
 6               party witnesses favors transfer.
 7               i. Netflix has not identified any former employees who are likely to
 8                  testify at trial.
 9          Netflix lists three of its former employees who it claims live in the Northern
10 District and are “likely to have relevant information.” That someone may be likely
11 to have relevant information, however, is not the issue. The issue is whether a
12 witness is likely to testify at trial. Butner, 2009 WL 10672324, at *2. And on this
13 point Netflix is equivocal, at best. It says that traveling to Santa Ana would be “less
14 convenient” for them if they “choose to appear in the Central District.” 17 If Netflix
15 cannot say whether its former employees will choose to appear, it has not met its
16 burden of showing that they are likely to testify. The alleged inconvenience to such
17 individuals does not justify transfer.
18               ii. There is no basis for assuming that litigating in the Northern
19                  District would be more convenient for inventors than litigating in
20                  this District.
21          Netflix states that “it is almost certain that some or all of [the fourteen named
22 inventors of the patents-in-suit] would be required to testify at trial,” and that
23 transfer is appropriate because six of them live in the Northern District. 18 Netflix’s
24 argument is based on unfounded assumptions that (i) the inventors really are likely
25
26
       17    Mot. at 7.

27
       18    Mot. at 6–7.

28
                                              –9–
     Memorandum ISO Opposition                           Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 17 of 25



 1 to testify at trial and (ii) they would be unwilling to do so if requested. Two of the
 2 six inventors, however, are Broadcom employees—Darren Neuman and David
 3 Baer 19—so the alleged inconvenience to them should be discounted, see Covington,
 4 2012 WL 13162890, at *10. Four others—Wade Wan (’283 Patent), Jeyhan
 5 Karaoguz (’992 Patent), Kan Frankie Fan (’079 Patent), and Brian Heng (’283
 6 Patent)—are also Broadcom employees, but they live in this District and are just as
 7 likely to be inconvenienced if the case is transferred. 20 That leaves four inventors in
 8 the Northern District who might be inconvenienced if the case is not transferred,
 9 but there is no reason to assume that they would not willingly testify if asked. 21
10          The purported convenience to be gained by transferring venue for the benefit
11 of four inventors in the Northern District—who may be willing to travel to the
12 Central District, and who may not even testify—“is minimal, and it does not justify
13 transferring venue here.” See Broadcom v. Sony, No. SACV 16-1052, ECF No. 60-1
14 at 5 (holding purported inconvenience to inventor did not justify transfer).
15              iii. Netflix has not identified any employees of third-party companies
16                  who are likely to testify at trial.
17          Netflix next contends that litigation in the Northern District would be more
18 convenient for unidentified employees of two third-party companies—VMware,
19 Inc. and Docker Inc.—who “likely possess information relevant to this suit.” 22
20 Netflix’s arguments here are based on speculation and incomplete facts.
21 Specifically, Netflix assumes that since VMware and Docker have offices in the
22     19    Ex. A: Wan Dec. ¶ 5.
23     20The remaining inventors live outside of either District, making any
24 inconvenience to them irrelevant.
25     21Counsel for Broadcom has not yet been able to contact the other three
26 inventors who purportedly live in the Northern District.
      22 Mot. at 9.
27
28
                                              – 10 –
     Memorandum ISO Opposition                            Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 18 of 25



 1 Northern District, litigation in the Northern District would be more convenient for
 2 unnamed witnesses who might have relevant information. Such assumptions do not
 3 justify transfer: “Speculation regarding possible inconvenience to unidentified
 4 third parties is not enough to establish inconvenience to non-party witnesses.”
 5 Broadcom v. Sony, No. SACV 16-1052, ECF No. 60-1 at 6 (citing Amini, 497 F.
 6 Supp. 2d at 1112; Cochran v. NYP Holdings, Inc., 58 F. Supp. 2d 1113, 1119 (C.D.
 7 Cal. 1998)).
 8            iv. Netflix has not shown that evidence from “prior-art” witnesses is
 9                  relevant.
10       Netflix’s argument that the Northern District would be more convenient for
11 certain “prior-art witnesses” also fails. Here, Netflix simply claims that certain
12 patents are “prior art to the [patents-in-suit]” and that some of their inventors
13 reside in the Northern District. Netflix does not contend that those inventors have
14 any relevant knowledge, nor has it shown how or why any of the alleged prior art is
15 relevant. Indeed, Netflix never contends that the prior patents read on any claims
16 of the patents-in-suit. It is not enough that prior art is simply prior. Prior art is
17 relevant only if it supports Netflix’s invalidity contentions, and Netflix has not
18 shown or even stated that it will rely on any of the patents cited in the motion
19 against the patents-in-suit. Any purported inconvenience to the prior-art witnesses
20 is irrelevant.
21         d. The alleged inconvenience to unidentified and irrelevant potential
22            witnesses does not justify transfer based on current pandemic-related
23            travel restrictions.
24       Netflix contends that travel risks associated with the COVID-19 pandemic
25 support transfer. Netflix’s argument fails for two reasons. First, as explained,
26 Netflix has not shown that witness convenience favors transfer, even without
27 considering the pandemic. Alleged travel-based inconvenience to unidentified and
28
                                             – 11 –
     Memorandum ISO Opposition                          Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 19 of 25



 1 irrelevant potential witnesses does not favor transfer simply because the pandemic
 2 would make their travel more difficult. Second, Netflix acknowledges that “these
 3 risks may abate by the time . . . witnesses appear.” 23 Whether it will be any more or
 4 less convenient to travel because of COVID-19 when this case goes to trial is
 5 therefore entirely speculative. As one court found, “given the present disruption of
 6 all courts occasioned by the COVID-19 public health emergency and the uncertain
 7 timetable at which normal operations, including supervision of jury trials, will
 8 resume, it is all the more conjectural which forum would prove the more efficient.”
 9 Sec. & Exch. Comm’n v. Hill Int’l, Inc., No. 20 CIV. 447 (PAE), 2020 WL 2029591,
10 at *8 (S.D.N.Y. Apr. 28, 2020). Netflix’s COVID-19 argument should be rejected
11 because it is based on speculation and conjecture.
12     5. The fifth convenience factor—contacts relating to plaintiff’s cause of
13           action in the chosen forum—does not favor transfer.
14          Here again, Netflix contends that transfer is appropriate because the accused
15 products are designed, developed, and managed in the Northern District. 24 But as
16 explained above, even if this were true, Netflix conducts significant, ongoing
17 activities in this District that are relevant to Broadcom’s infringement claims.
18 Netflix, for example, continues to infringe in this District. And its self-proclaimed
19 “entertainment hub” in Los Angeles is responsible for creating, marketing, and
20 managing the video-streaming services that Netflix uses to profit from its infringing
21 activities. Those services are therefore highly relevant to damages.
22          Further, Netflix is wrong that Broadcom conducts no relevant activities here.
23 Broadcom’s Set-Top Box business, which conducts research, development, sales,
24
25
26
       23    Mot. at 9.

27
       24    Mot. at 11–12.

28
                                            – 12 –
     Memorandum ISO Opposition                         Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 20 of 25



 1 and marketing of chips that are used in cable set-top boxes, is located in Irvine. 25
 2 And that is the business that has been damaged by Netflix’s infringement. Both
 3 Netflix and Broadcom, therefore, conduct activities in this District that are relevant
 4 to facts at issue in this case. This factor does not favor transfer. 26
 5      6. The sixth convenience factor—difference in cost of litigation in the two
 6            forums—does not favor transfer.
 7           In arguing that the cost of litigation will be greater in this District than it would
 8 be in the Northern District, Netflix reiterates its contention that “most anticipated
 9 witnesses reside in the Northern District.” 27 But as explained above, Netflix has
10 failed to show that more witnesses from the Northern District are likely to testify
11 than are witnesses from this District. Because Netflix has not shown that the
12 alleged inconvenience to unidentified and irrelevant potential witnesses favors
13 transfer, it has also failed to show that the cost of such travel favors transfer.
14           The only other reason Netflix contends that litigation costs will be greater in
15 this District than in the Northern District is that some of the parties’ outside
16 counsel are located in the Northern District. 28 But where the only increase in
17      25    Ex. A: Wan Dec. ¶ 8.
18      26  Netflix further attempts to support its position with cites to cases where
19   Broadcom was a party and moved to transfer to the Northern District. See Mot. at
20   12–13. The question whether a case may be transferred for convenience, however,
     is based on an “individualized, case-by-case determination of convenience and
21   fairness.” Stewart, 486 U.S. at 29 (emphasis added). That the distinct facts in other
22   cases rendered it more convenient for Broadcom to try them in the Northern
23   District has no bearing on whether the facts at issue here do, as well. Under the
     facts here, a convenience-based transfer to the Northern District is not warranted.
24   And again, as the plaintiff in this case, Broadcom’s choice of forum is entitled to
25   great deference.
26      27    Mot. at 15.
27      28    Mot. at 15.
28
                                                – 13 –
     Memorandum ISO Opposition                             Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 21 of 25



 1 litigation expense will relate to counsel’s travel costs, this factor is generally
 2 neutral. See Getz v. Boeing Co., 547 F. Supp. 2d 1080, 1085 (N.D. Cal. 2008).
 3      7. The seventh convenience factor—availability of compulsory process to
 4            compel attendance of unwilling non-party witnesses—does not favor
 5            transfer.
 6           “[T]he court’s subpoena power is relevant only if there are non-party
 7 witnesses who have refused or will refuse to testify in the action.” See Broadcom v.
 8 Sony, No. SACV 16-1052, ECF No. 60-1 at 9 (citing Stanbury Elec. Eng’g, LLC v.
 9 Energy Prod., Inc., No. C16-362 JLR, 2016 WL 3255003, at *7 (W.D. Wash. June 13,
10 2016)). Netflix has not identified a single witness who has refused or will refuse to
11 testify in this case. 29 This factor is neutral. See id.
12      8. The eighth convenience factor—ease of access to sources of proof—does
13            not favor transfer.
14           According to Netflix, this factor favors transfer because records related to the
15 research, design, and development of the accused technology are “located in or
16 accessible from” the Northern District. 30 Beyond this generic statement, Netflix
17 has not identified any specific evidence stored in the Northern District. And that
18 documents may be “accessible” from the Northern District is irrelevant—if
19 documents that are stored elsewhere electronically can be accessed in the Northern
20 District, they can be accessed just as easily in the Central District. In addition, it is
21 not true, as Netflix claims, 31 that there are no relevant documents in this District.
22 Because Broadcom’s Set-Top Box business is based in Irvine, documents related to
23
        Netflix asserts only that unidentified employees of third-party companies
        29

24 who may live outside of this District would not be subject to this Court’s subpoena
25 power. See Mot. at 9.
     30 Mot. at 16.
26
27
        31    See Mot. at 16.

28
                                              – 14 –
     Memorandum ISO Opposition                            Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 22 of 25



 1 it are maintained there, including financial, research, technical, and marketing
 2 documents. 32
 3          In any event, even if the Court were to credit Netflix’s argument, it carries
 4 little weight. In cases like this, where records are maintained electronically, this
 5 factor is neutral. See, e.g., Metz v. U.S. Life Ins. Co. in City of N.Y., 674 F. Supp. 2d
 6 1141, 1149 (C.D. Cal. 2009) (“[T]he ease of access to documents does not weigh
 7 heavily in the transfer analysis, given that advances in technology have made it easy
 8 for documents to be transferred to different locations.” (internal quotation and
 9 citation omitted)); Lax v. Toyota Motor Corp., 65 F. Supp. 3d 772, 781 (N.D. Cal.
10 2014) (“[W]here electronic discovery is the norm (both for electronic information
11 and digitized paper documents), ease of access is neutral given the portability of the
12 information.”).
13     9. The ninth convenience factor—relevant public policy of the forum
14           state—does not favor transfer.
15          Netflix fails to address this factor, which is also neutral because “both districts
16 are located in California, and neither district has local policy interests in deciding
17 federal patent infringement claims.” Broadcom v. Sony, No. SACV 16-1052, ECF
18 No. 60-1 at 9 (citing Lax, 65 F. Supp. 3d at 781 (“There is no significant local
19 interest in the controversy as between the Central and Northern Districts.”)).
20     10.       Judicial efficiency favors keeping the case in this Court.
21          Netflix does not contend that this case should be transferred for judicial
22 efficiency. Rather, it argues Broadcom has not shown that judicial efficiency favors
23 keeping the case in this Court. 33 Netflix not only confuses the burden on this
24
25
26
       32    Ex. A: Wan Dec. ¶ 9.

27
       33    Mot. at 14–15.

28
                                              – 15 –
     Memorandum ISO Opposition                           Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 23 of 25



 1 issue, 34 it is also wrong. As Netflix acknowledges, three of the patents-in-suit were
 2 previously litigated in this Court. In fact, this case was transferred here from
 3 another court in this District because it “call[s] for determination of the same or
 4 substantially related or similar questions of law and fact” that were at issue in a
 5 prior case. See Order Re Transfer Pursuant to General Order 19-03, ECF No. 21.
 6 That prior case was Broadcom v. Sony, No. SACV 16-1052, in which Broadcom
 7 asserted the ’387 and ’663 Patents. Broadcom also asserted those patents, as well as
 8 the ’375 Patent at issue here, in Broadcom Corp. v. Amazon.com Inc., No. SACV 16-
 9 1774 JVS (JCG) (filed Sept. 1, 2017). Netflix’s argument that the Court’s
10 familiarity with patents will not enhance judicial efficiency is incorrect.
11          On the contrary, “in a case such as this in which several highly technical
12 factual issues are presented and the other relevant factors are in equipoise, the
13 interest of judicial economy may favor transfer to a court that has become familiar
14 with the issues.” Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1565
15 (Fed. Cir. 1997). Broadcom does not contend that “the other relevant factors are in
16 equipoise”; the convenience factors discussed above weigh against transfer. But if
17 the Court finds that they are in equipoise, its familiarity with three of the patents-
18 in-suit weighs in favor of keeping the case here.
19                                        CONCLUSION
20          To overcome Broadcom’s choice of forum, Netflix “must make a strong
21 showing” that the relevant convenience factors justify transferring this case to the
22 Northern District. See Rosholm, 2016 WL 1445592, at *2. Netflix has not met that
23 burden.
24
25
26     34Of course, it is Netflix’s burden to show transfer is proper, not Broadcom’s
27 to show the case should remain here.
28
                                             – 16 –
     Memorandum ISO Opposition                          Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 24 of 25



 1       The following four factors are all neutral, either because they are irrelevant
 2 under the facts of this case or because Netflix has not argued they are relevant:
 3 agreements between the parties; familiarity with patent law; availability of
 4 compulsory process; and public policy. A fifth factor, ease of access to sources of
 5 proof, would be given little, if any, weight even if Netflix had identified specific
 6 records that it stores in the Northern District, and it did not. As to witness
 7 convenience and cost of litigation, Netflix failed to identify witnesses with relevant
 8 information who are likely to testify at trial, or any increased cost of litigation, apart
 9 from counsel’s travel costs, which do not affect the analysis.
10       That leaves just three factors: Broadcom’s choice of forum, judicial efficiency,
11 and the parties’ contacts with this District related to Broadcom’s cause of action.
12 The first weighs strongly against transfer. The second also favors keeping the case
13 here because this Court is familiar with three of the patents-in-suit. As to the third,
14 Netflix contends that the Court should disregard Broadcom’s choice of forum
15 because (i) no conduct relevant to Broadcom’s infringement claims occurs in this
16 District, and (ii) Broadcom’s headquarters are in the Northern District. But Netflix
17 has allegedly infringed in this District, and its Los Angeles entertainment hub is
18 responsible for the infringement-related damages suffered by Broadcom’s Set-Top
19 Box business, which is based in Irvine. Since Netflix and Broadcom both have
20 abundant contacts with this District related to Broadcom’s infringement claims,
21 the ultimate question is whether transfer is justified simply because Broadcom’s
22 headquarters are in the Northern District. The answer is no, it is not.
23       Netflix has therefore failed to meet its strong burden of showing that the
24 convenience factors weigh so strongly in favor of transfer that they overcome
25 Broadcom’s choice of forum. Broadcom respectfully requests that the Court deny
26 Netflix’s motion.
27
28
                                            – 17 –
     Memorandum ISO Opposition                         Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
      Case 3:20-cv-04677-JD Document 54 Filed 06/22/20 Page 25 of 25



 1    Dated: June 22, 2020               THOMPSON & KNIGHT LLP
 2
 3                                       By: Bruce S. Sostek
                                             Bruce S. Sostek
 4                                           Attorney for Plaintiffs
                                             BROADCOM
 5                                           CORPORATION, AVAGO
                                             TECHNOLOGIES
 6                                           INTERNATIONAL SALES
                                             PTE. LIMITED
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       – 18 –
     Memorandum ISO Opposition                  Case No. 8:20-cv-00529-JVS-ADS
     to Motion to Transfer
